
	
		II
		112th CONGRESS
		1st Session
		S. 1975
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2011
			Mr. DeMint (for himself,
			 Mr. Cornyn, Mr.
			 Vitter, Mr. Toomey,
			 Mr. Risch, Ms.
			 Ayotte, Mr. Johnson of
			 Wisconsin, Mr. Lee,
			 Mr. Paul, Mr.
			 Blunt, Mr. Hatch,
			 Mr. Boozman, Mr. Graham, Mr.
			 Kyl, Mrs. Hutchison,
			 Mr. Crapo, Mr.
			 Inhofe, Mr. Barrasso,
			 Mr. Chambliss, Mr. Coburn, Mr.
			 Thune, Mr. Burr,
			 Mr. Heller, Mr.
			 Rubio, Mr. Johanns, and
			 Mr. Sessions) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To repeal the authority to provide certain loans to the
		  International Monetary Fund, to prohibit loans to enable the Fund to provide
		  financing for European financial stability, and to oppose the provision of such
		  financing, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the No More IMF Bailouts
			 Act.
		2.Repeal of
			 authority to provide certain loans to the International Monetary Fund, the
			 increase in the United States quota, and certain other authorities, and
			 rescission of related appropriated amounts
			(a)Repeal of
			 authoritiesThe Bretton Woods Agreements Act (22 U.S.C. 286 et
			 seq.) is amended—
				(1)in section
			 17—
					(A)in subsection
			 (a)—
						(i)by
			 striking (1) In order and inserting In order;
			 and
						(ii)by
			 striking paragraphs (2), (3), and (4); and
						(B)in subsection
			 (b)—
						(i)by
			 striking (1) For the purpose and inserting For the
			 purpose;
						(ii)by
			 striking subsection (a)(1) and inserting subsection
			 (a); and
						(iii)by striking
			 paragraph (2);
						(2)by striking
			 sections 64, 65, 66, and 67; and
				(3)by redesignating
			 section 68 as section 64.
				(b)Rescission of
			 amounts
				(1)In
			 generalThe unobligated balance of the amounts specified in
			 subparagraph (B)—
					(A)is
			 rescinded;
					(B)shall be
			 deposited in the General Fund of the Treasury to be dedicated for the sole
			 purpose of deficit reduction; and
					(C)may not be used
			 as an offset for other spending increases or revenue reductions.
					(2)Amounts
			 specifiedThe amounts specified in this paragraph are the amounts
			 appropriated under the heading United States quota,
			 International Monetary Fund, and under the heading
			 Loans to
			 International Monetary Fund, under the heading
			 International
			 Monetary Programs under the heading
			 International
			 Assistance Programs in title XIV of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1916).
				3.Prohibition on United
			 States loans to the International Monetary Fund to be used for financing for
			 European financial stability
			(a)In
			 generalSection 17 of the
			 Bretton Woods Agreements Act (22 U.S.C. 286e–2), as amended by section 2(a), is
			 further amended by adding at the end the following:
				
					(e)Restriction on
				loans to member states of the European UnionA loan may not be made under this section
				in a calendar year to enable the International Monetary Fund to provide
				financing, directly or indirectly—
						(1)to any member state of the European Union,
				until the ratio of the total outstanding public debt of each such member state
				to the gross domestic product of the member state, as of the end of the most
				recent fiscal year of the member state ending in the preceding calendar year,
				is not more than 60 percent; or
						(2)for any new credit or liquidity facility,
				or any new special purpose vehicle, related to European financial
				stability.
						.
			(b)United States
			 opposition to International Monetary Fund financing for European financial
			 stabilityThe Bretton Woods
			 Agreements Act (22 U.S.C. 286 et seq.), as amended by section 2(a), is further
			 amended by adding at the end the following:
				
					65.Opposition of
				United States to International Monetary Fund financing for European financial
				stabilityThe Secretary of the
				Treasury shall instruct the United States Executive Director of the Fund to use
				the voice and vote of the United States to oppose the provision of financing by
				the Fund, directly or indirectly—
						(1)to any member state of the European Union
				in a calendar year, until the ratio of the total outstanding public debt of
				each such member state to the gross domestic product of the member state, as of
				the end of the most recent fiscal year of the member state ending in the
				preceding calendar year, is not more than 60 percent; or
						(2)for any new credit or liquidity facility,
				or any new special purpose vehicle, related to European financial
				stability.
						.
			4.Sense of
			 Congress on implementation of doubling of United States quota in the
			 International Monetary FundIt
			 is the sense of Congress that Congress should not approve any legislation to
			 implement the December 15, 2010, vote of the Board of Governors of the
			 International Monetary Fund to double the quota of the United States in the
			 Fund.
		
